DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 10/19/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-4 and 8-20 are still pending. 
3. 	Claims 5-7 were cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 12/26/2019 have been accepted.

II. Rejections Under 35 U.S.C. 103
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
7. 	Claims 1-4 and 8-20 are allowed. See previous office action with notification date 07/19/2021 and the arguments by the Applicant(s) filed on 10/19/2021 for specific reasons for allowability. 

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Trevillion (Patent No.: US 4,766,764) teaches “A freepoint indicator apparatus and technique are disclosed wherein a fluid tight hollow non-magnetic body member sized and adapted for passage through a well borehole is used. The apparatus houses a marking coil means for applying magnetic marks to the inside of stuck pipe or tubing string and dual longitudinally spaced Hall effect magnetic field sensing detectors. Magnetic marks are placed inside the stuck pipe” (Abstract).
b)	Hall (Pub. No.: US 2006/0221768) teaches “a high-speed measurement system has a first and a second well bore. A first and second plurality of network nodes is integrated into and spaced at intervals along the first and second well bore, respectively. A communications channel connects each plurality of network nodes forming a first and second downhole network” (Abstract).
c)	Hall (Pub. No.: US 2006/0117759) teaches “A method and system that uses the flow of drilling fluid to cool electrical components in a downhole environment. A substantially cylindrical housing comprises a wall which houses at least one electrical component directly coupled to a thermoelectric cooling device. An opposing surface of the thermoelectric cooling device contacts a flow of drilling fluid through a hollow passageway in the wall” (Abstract).

9.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features/configurations of the independent claims despite the fact that all the components already exist.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867